UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DAVID CARPENTER,

Plaintiff,
ve Case No. 8:19-cv-1081-T-02AAS
RAZZA HORTA, Correctional Officer, et al.,

Defendants.

ORDER
This cause comes before the Court on a document filed by Plaintiff David
Carpenter titled “A Temporary Restraining Order” (Doc. 15), which the Court
construes as a motion for temporary restraining order.
The Federal Rules of Civil Procedure provide that:
[t]he court may issue a temporary restraining order
without written or oral notice to the adverse party or its
attorney only if: .
(A) specific facts in an affidavit or a verified complaint
clearly show that immediate and irreparable injury, loss,
or damage will result to the movant before the adverse
party can be heard in opposition; and
(B) the movant’s attorney certifies in writing any efforts

made to give notice and the reasons why it should not be
required.
Fed. R. Civ. P. 65(b)(1). Ultimately, the issuance of a temporary restraining order
or preliminary injunction is an extraordinary remedy, and a party seeking imposition
of a temporary restraining order must demonstrate:

(1) a substantial likelihood of success on the merits;
(2) that irreparable injury will be suffered if the relief is
not granted; (3) that the threatened injury outweighs the
harm the relief would inflict on the non-movant; and
(4) that entry of the relief would serve the public interest.

Siebert v. Allen, 506 F.3d 1047, 1049 (11th Cir. 2007) (citing Schiavo ex rel.
Schindler v. Schiavo, 403 F.3d 1223, 1225-27 (11th Cir. 2005)); Suntrust Bank v.
Houghton Mifflin Co., 252 F. 3d 1165, 1166 (11th Cir. 2001); Cheng Ke Chen v.
Holder, 783 F. Supp. 2d 1183, 1186 (N.D. Ala. 2011) (citing Sampson v. Murray,
415 U.S. 61 (1974)).

The Local Rules of the United States District Court for the Middle District of
Florida further require a motion for temporary restraining order to:

(i) describe precisely the conduct sought to be enjoined;
(ii) set forth facts on which the Court can make a reasoned
determination as to the amount of security which must be
posted pursuant to Rule 65(c), Fed.R.Civ.P.; (iii) be
accompanied by a proposed form of temporary restraining
order prepared in strict accordance with the several
requirements contained in Rule 65(b) and (d),
Fed.R.Civ.P.; and (iv) should contain or be accompanied
by a supporting legal memorandum or brief.

Local Rule 4.05(b)(3), M.D. Fla. Additionally, the brief or legal memorandum

accompanying the motion must address:
2
(i) the likelihood that the moving party will ultimately
prevail on the merits of the claim; (ii) the irreparable
nature of the threatened injury and the reason that notice
cannot be given; (iii) the potential harm that might be
caused to the opposing parties or others if the order is
issued; and (iv) the public interest, if any.

Local Rule 4.05(b)(4), M.D. Fla.

Plaintiff's construed motion contains merely the following language in the
form of a proposed temporary restraining order addressed to Defendant Department
of Corrections:

It is further ordered that[,] effective immediately[,] and
pending the hearing and determination of this order to
show cause[,] the Defendant Department of Corrections
and each of their officers[,] agents[,] employers[,]
employees[,] and all persons acting in concert or
participation with them are restrained from harrassment
[sic][,] destruction of legal mail, legal cases, personell
[sic] property, photographs[,] and personell [sic] mail,
visits[,] harassment [sic], phone privileges[,] and canteen
privileges, emails, kiosk, tablet, safety concerns on general
compound, medical treatments[.| It is further order[ed]
that the order to show [cause] and all other papers attached
to this application be served on the aforesaid Plaintiffs
[sic] by Date 10/8/19[.] ,

(Doc. 15).
The construed motion fails to provide a memorandum of any kind or any
argument addressing the prerequisites to temporary or preliminary injunctive relief.

Accordingly, Plaintiff has failed to demonstrate that immediate and irreparable
injury, loss, or damage will result to him before the Defendant Department of
Corrections can be heard in opposition. See Fed. R. Civ. P. 65(b)(1).

Accordingly, it is ORDERED that Plaintiffs construed motion for temporary
restraining order (Doc. 15) is DENIED.

DONE AND ORDERED in Tampa, Florida, this Litaay of October, 2019.

&

3

WILLIAM F. JUNG
UNITED STATES DISTRICT JUDGE
